                 Case 3:00-cv-04599-WHO Document 1226 Filed 12/04/18 Page 1 of 1


                                                                                                        Q -Q.               L.II
          (I)            >                        N)                                   CD   g                                            C)
                                                                                                                                                  0
          0
          z0
                         0                                                        >
                                                                                        y
                                                                                                                       -




                                                                                                                            3      N     0            Z

C)                                                                                                                          -•0
                                                                                       -




                                                                                       CD                                                         mm
(2
2)                                                                                      U                                                     0   ZW
m




                                                                 ii: >oI;_:on:
0




     (_                                                                           m
                                                                                                             5.<C           (/)
                                                                                                                  ci
                                                                     W                                   -

                                                                                                                  O                      0
                                                       CD            0            CD        :                     -.                              m 0
                         C                        C)                 m            2.                     -
                                                                                                                  C)
                                                                                                                                         0        0 C
                         o                                                                                             '1                m


                                                  C)                              8
                 2:                                                                                                    Z
                                                                                                         Q
                                                                     °
                         .0



                 -




                         rn
                                                                              --
                                                                                            o                          C)
                                                                                  0)
                         -1
                         p
                 0)
                 .-
      /.-.-___                                                                              to
      t                                                                                     0
                 =                                                                                                                 .--


                                                                                                                            C)1°   O1
                 0)                                                                                                         _L>          C)




          \                                                                       2:                                               9)
                 ci
                                                                                                                                   0)0
                                                       ____
                                                                                                                            -




                                                                                       __               ___
                                                                                                                            O)



                 0
                              0   0   0   0   0   0
                                                        b   2   (D            -


                                                                                       0ti
                                                                                                             -
                                                                                                                                   C

                 -
                                                                0                 :.   z
                                                                      -i                                               m
                                                                                                             p

                              000000
                                                                          1       CD                -        -




                 -
                                                       ___
                                                                0


                                                        -z                             00
                                                                                                             Q
                              000000


                                                                                                             0
                              000000
                                                                                       0


                                                       -

                                                                                  0    0    -




                              0   0   0   0   0   0                                                          CD                    (D

                                                       __                                                    CD


                              000000
                                                                 -
                                                                                       2o                                          0>
                                                       ___




                                                                                                                            (      PJF
                                                                     ii                     -
                                                                                                                            o
                              00000•




w
                 Fl                                                                             -




                                                                                                                       0I

                                                                 s?_
                              000000
                                                                                                                                                  Do,
                                                       ___
                                                                                                             ,m             CD     0
                                                                                                                                   -




                                                                                                             co                                   10
                                                        -
                                                                                                                            0
                              000000                                                        g                               (B

                                                                                                             I
                                                                                                             0
                              000000
     ____
                                                                                       __
                                                                                                                   -I              _-__
